PER CURIAM.
Upon review of Appellant’s response to this court’s order to show cause why the appeal should not be dismissed because the order does not appear to be a final order or a non-final order appealable pursuant to Florida Rule of Appellate Procedure 9.180, we DISMISS this appeal. See Life Care Ctr. of Winter Haven v. Benjamin, 22 So.3d 152, 153 (Fla. 1st DCA 2009) (dismissing appeal where the JCC reserved jurisdiction on issue central to trial proceedings); Betancourt v. Sears Roebuck Co., 693 So.2d 680, 682 (Fla. 1st DCA 1997) (stating where the JCC reserves ruling on claim that is ripe for adjudication, order is not yet final or appealable).
PADOVANO, ROBERTS, and MARSTILLER, JJ., concur.